
	

114 HR 110 IH: Congressional Accountability Pay Act
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 110
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2015
			Mr. Forbes introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To provide for rates of pay for Members of Congress to be adjusted as a function of changes in
			 Government spending.
	
	
		1.Short titleThis Act may be cited as the Congressional Accountability Pay Act.
		2.Change in method for adjusting paySection 601(a) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4501) is amended to read as
			 follows:
			
				601.
					(a)
						(1)This subsection applies with respect to—
							(A)each Senator, Member of the House of Representatives, and Delegate to the House of Representatives,
			 and the Resident Commissioner from Puerto Rico,
							(B)the President pro tempore of the Senate, the majority leader and the minority leader of the Senate,
			 and the majority leader and the minority leader of the House of
			 Representatives, and
							(C)the Speaker of the House of Representatives.
							(2)Whenever outlays for any fiscal year are greater than outlays for the preceding fiscal year, then,
			 effective as of the first day of the first applicable pay period beginning
			 on or after January 1 of the calendar year next beginning after the close
			 of the second of those 2 fiscal years, the rate of pay for each position
			 under paragraph (1) shall be decreased by the percentage (rounded to the
			 nearest 1/10 of 1 percent) equal to the percentage by which outlays for the second of those 2 fiscal years are
			 greater than outlays for the first of those 2 fiscal year, but in no event
			 below $1.
						(3)The Congressional Budget Office shall prescribe any regulations necessary to carry out this
			 subsection, including regulations governing the determination of total
			 outlays for a fiscal year.
						(4)For purposes of this subsection, the term outlays means budget outlays, as defined by section 3 of the Congressional Budget and Impoundment Control
			 Act of 1974 (2 U.S.C. 622).
						(5)This subsection shall apply for purposes of determining rates of pay for pay periods beginning on
			 or after January 1, 2017..
		3.Coordination rule
			(a)In generalSection 225(l)(3) of the Federal Salary Act of 1967 (2 U.S.C. 362(3)) is amended by adding at the
			 end the following:
				
					(C)Notwithstanding any other provision of this subsection, in the case of a position referred to in
			 section 601(a) of the Legislative Reorganization Act of 1946 (2 U.S.C.
			 4501), no recommendation referred to in this subsection (in the matter
			 before paragraph (1)) may be made which, if enacted, would cause the rate
			 of pay for any such position to differ from the rate of pay which would,
			 as of any given time, then be payable with respect to such position under
			 such section 601(a)..
			(b)Exclusion of judgesSection 225(l)(3)(A) of such Act (2 U.S.C. 362(3)(A)) is further amended—
				(1)in clause (i), by striking all that follows recommended for and inserting the Speaker of the House of Representatives and the Vice President of the United States,
			 respectively, shall be equal.; and
				(2)in clause (iii), by striking all that follows a Delegate to the House of Representatives, and that precedes and each office or position under section 5313 of title 5.
				
